Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-13, 15, and 18-19  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,313,929 in view of Vaughan (US 2005/0264291).
Claims of ‘929 teach most the limitations found in claims 1-3, 6-13, 15, and 18-19.
The claims of ‘929 are silent in teaching “introduce discontinuities in the elongated body and interrupt a flow of surface electric current along the inner surface to flow to the first side surface and to the second side surface”.
Vaughan further teaches introduce discontinuities in the elongated body and interrupt a flow of surface electric current along the inner surface to flow to the first side surface and to the second side surface [Fig. 2B and Fig. 1, wherein the openings/slots are on the inner-surface and face the longitudinal axis. Some of the current will have to flow around the slots and to the side surfaces of 215B. ¶0044, wherein the diameter and shape of the slots can be extended to further push the current to the side surfaces. This is similar to ¶0063 of the current application’s specification, which states that the slots for current around the slots, which in turn introduces radiation. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of ‘929 and Vaughan because Vaughan teaches that is known in the art to include slots/openings so that magnetic fields are changed [Vaughan - ¶0044], which is similar to ‘929. 

Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  grammatical error. The phrase “along a pre-defined length of, the longitudinal axis” should have the comma removed to read “along a pre-defined length of the longitudinal axis”.  Appropriate correction is required.

Claims 1, 2, and 11 is objected to because of the following informalities:  antecedent error. The phrase “the inner surface” should be amended to “the inner-facing surface”.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  antecedent error. The phrase “the length” should be amended to “the pre-defined length”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  antecedent error. The phrase “the spacing” should be amended to “a spacing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 6, the limitation “wherein the spacing between each edge along a side wall of the plurality of slotted openings, including the first slotted opening and the second slotted opening, is non-uniform” is considered indefinite. The claim discloses a side wall of the plurality of slotted openings. However, the specification only teaches walls that are part of the elongated body, not the slotted openings. Therefore, the claim is not enabled.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for tapering positioning for four or more slotted openings, does not reasonably provide enablement for tapering positioning for only a first and second slotted opening.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 

Regarding claim 14, the limitation discloses wherein “a positioning between the plurality of slotted openings, including the first slotted opening and the second slotted opening, is tapered towards the ends of the elongated body.” When the claim teaches an embodiment wherein there is only a first slotted opening and second slotted opening, there will be only one spacing between said first and second slotted openings. Therefore, there is no enablement of a positioning between the plurality of slotted openings is tapered towards the ends of the elongated body, because there is only one spacing. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6, 14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, the claim discloses “the plurality of shaped openings”. It is unclear if “the plurality of shaped openings” are the same or different from ““the plurality of slotted openings”. 

Regarding claim 6, the limitation “wherein the spacing between each edge along a side wall of the plurality of slotted openings, including the first slotted opening and the second slotted opening, is non-uniform” is considered indefinite. The claim discloses a side wall of the plurality of slotted openings. However, the specification only teaches walls that are part of the elongated body, not the slotted openings. Therefore, the claim is considered indefinite.

Regarding claim 14, the limitation discloses wherein “a positioning between the plurality of slotted openings, including the first slotted opening and the second slotted opening, is tapered towards the ends of the elongated body.” When the claim teaches an embodiment wherein there is only a first slotted opening and second slotted opening, there will be only one spacing between said first and second slotted openings. Therefore, there the claim is indefinite because a positioning between the plurality of slotted openings cannot be tapered towards the ends of the elongated body, because there is only one spacing. 

Regarding claim 17, it is unclear if the “side wall of the elongated body” is different from the first and second side surfaces of the elongated body disclosed in claim 1.

Regarding claim 18, it is unclear if “a slotted-waveguide RF antennae coil” includes the plurality of slotted waveguides disclosed earlier in the claim.
Claims 19-20 are rejected for depending on claim 18.

Regarding claim 20, the claim discloses “the at least two rows” but there is no mention of two rows in claim 18 or 20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-8, 10-13, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaughan (US 2005/0264291).

Regarding claim 1, Vaughan teaches a magnetic resonance (MR) radiofrequency (RF) coil comprising: 
a plurality of slotted waveguides that collectively form an array circumferentially positioned about a longitudinal axis defining a bore scanning region of a magnetic resonance scanning system [Figs. 1-2B, wherein Fig. 2B shows an individual current unit 200a of the RF coil, the current unit includes a conductor. The conductor can be a waveguide according to ¶0049 and can be slotted. Fig. 2b includes openings/slots 217. From Fig. 1, there are a plurality of current units 200. See also rest of reference.], each of the plurality of slotted waveguides having an elongated body that extends parallel with, along a pre-defined length of, the longitudinal axis [Fig. 2B, wherein the conductors that includes the slots/openings run parallel along the length of the RF coil.], the elongated body of each of the plurality of slotted waveguides comprising: 
an inner-facing surface that faces the longitudinal axis [See Fig. 2B, wherein 215B includes an inner facing surface. See also 200 and rest of reference.]; 
a first side surface that extends from the inner surface [See Fig. 2B, wherein 215B includes first side surface. See also 200 and rest of reference.]; 
a second side surface that extends from the inner surface opposite that of the first side surface [See Fig. 2B, wherein 215B includes an second side surface. See also 200 and rest of reference.]; and 
a plurality of slotted openings, including a first slotted opening and a second slotted opening, each intermittently formed on the inner surface and along a portion of the pre-defined length to introduce discontinuities in the elongated body and interrupt a flow of surface electric current along the inner surface to flow to the first side surface and to the second side surface [Fig. 2B and Fig. 1, wherein the openings/slots are on the inner-surface and face the longitudinal axis. Some of the current will have to flow around the slots and to the side surfaces of 215B. ¶0044, wherein the diameter and shape of the slots can be extended to further push the current to the side surfaces. This is similar to ¶0063 of the current application’s specification, which states that the slots for current around the slots, which in turn introduces radiation. See also rest of reference.], wherein the first slotted opening is formed at a first position on the inner surface and the second slotted opening is formed at a second position on the inner surface that is different from the first position [Fig. 2B, wherein the slots 217 are at different positions. See also rest of reference.].

Regarding claim 2, Vaughan further teaches wherein the elongated body at the first slotted opening is configured to act as a dipole antenna in generating a polarization from the interrupted flow of surface electric current along the inner surface to the first and second side surface [Fig. 2B, wherein the conductor 215B has current flowing through and will act as a dipole. ¶0032; ¶0056. See also rest of reference.].

Regarding claim 3, Vaughan further teaches wherein the plurality of slotted openings have a shape selected from the group consisting of rectangles, parallelograms, circles, or ovals [Fig. 2B, wherein circles/ovals are shown. See also ¶0044, wherein different shapes can be used. See also rest of reference.].

Regarding claim 7, Vaughan further teaches wherein the elongated body of each of the plurality of slotted waveguides has an outer cross-sectional profile selected from the group consisting of a rectangle, a square, a circle, and an oval [Fig. 2B, wherein 215b has a cross-section of a rectangle. See also rest of reference.].

Regarding claim 8, Vaughan further teaches wherein the elongated body of each of the plurality of slotted waveguides is hollow [¶0049, wherein the conductive elements can be a tube. Claim 5, wherein the conductive elements are perforated, slotted, have holes or apertures. See also rest of reference.].

Regarding claim 10, Vaughan further teaches wherein the plurality of slotted waveguides comprises between 3 and 24 slotted waveguides [Fig. 1, wherein 24 current units are shown. See also rest of reference.].

Regarding claim 11, Vaughan further teaches further comprising one or more dielectric lens held in at least partial contact with the inner surface of the elongated body of each of the plurality of slotted waveguides [Fig. 2A, wherein dielectric 220 is in partial contact and is in close proximity the inner surface of the slotted waveguide because slotted waveguide is inside 200 in Fig. 2B. See also rest of reference.].

Regarding claim 12, Vaughan further teaches wherein the plurality of slotted waveguides are configured for a magnetic field greater than 3T [¶0061, wherein 1 to 12 Tesla magnetic fields can be used. See also rest of reference.].

Regarding claim 13, Vaughan further teaches wherein the array is configured as one of the groups of a body coil, a head coil, a limb coil, and a torso coil [¶0025, wherein a volume coil is the same as a body coil. See also rest of reference.].

Regarding claim 15, Vaughan further teaches wherein a geometry of each of the plurality of slotted openings is non-uniform [Fig. 2B, wherein the diameter of the openings 217 is changed in the figure, therefore the geometry is changing. See also ¶0044, wherein the diameter can be varied for the holes. See annotated figure below wherein the length of the red lines is different, which indicates a different diameter. See also rest of reference.].


    PNG
    media_image1.png
    484
    608
    media_image1.png
    Greyscale


Regarding claim 16, Vaughan further teaches wherein the first slotted opening is located a first distance from an end of the elongated body [Fig. 2B, wherein the first slot 217 (right-most slot) is located at a distance from the end of the conductor 215. ¶0044, also teaches wherein the spacing, diameter, shape, and position can be varied of the slots/holes/openings. See also rest of reference.], wherein the second slotted opening is located a second distance from the first slotted opening, wherein the first distance and the second distance are different [Fig. 2B, wherein the second slot 217 (middle slot) is located a different distance from the right-most slot 217 than the right-most slot is to the end of the conductor 215. ¶0044, also teaches wherein the spacing, diameter, shape, and position can be varied of the slots/holes/openings. See also rest of reference.].

Regarding claim 17, Vaughan further teaches wherein the first slotted opening is located a third distance from a side wall of the elongated body [Fig. 2B, wherein the first slot 217 (right-most slot) is located at a distance from the side of the conductor 215. ¶0044, also teaches wherein the spacing, diameter, shape, and position can be varied of the slots/holes/openings. See also rest of reference.], wherein the second slotted opening is located a fourth distance from the first slotted opening, wherein the third distance and the fourth distance are different [Fig. 2B, wherein the second slot 217 (middle slot) is located a different distance from the right-most slot 217 than the right-most slot is to the side of the conductor 215. ¶0044, also teaches wherein the spacing, diameter, shape, and position can be varied of the slots/holes/openings. See also annotated figure below and rest of reference.].

    PNG
    media_image2.png
    484
    608
    media_image2.png
    Greyscale


Regarding claim 18, Vaughan teaches a magnetic resonance (MR) scanning system comprising: 
a structure defining a bore within which a subject is to be positioned for scanning, the bore defining a longitudinal axis [Fig. 1, wherein a bore is shown. See also rest of reference.]; 
a magnet to generate a primary magnetic field within the bore parallel to the longitudinal axis [¶0061, wherein a magnet is used to create a 1-12 T magnetic field for MRI. See also rest of reference.]; 
a plurality of slotted waveguides that collectively form an array circumferentially positioned about the longitudinal axis, each of the plurality of slotted waveguides having an elongated body that extends parallel with, and along a pre-defined length of, the longitudinal axis [Figs. 1-2B, wherein Fig. 2B shows an individual current unit 200a of the RF coil, the current unit includes a conductor. The conductor can be a waveguide according to ¶0049 and can be slotted. Fig. 2b includes openings/slots 217. From Fig. 1, there are a plurality of current units 200. Fig. 2B, wherein the conductors that includes the slots/openings run parallel along the length of the RF coil. See also rest of reference.], the elongated body of each of the plurality of slotted waveguides comprising: 
an inner surface that faces the longitudinal axis [See Fig. 2B, wherein 215B includes an inner facing surface. See also 200 and rest of reference.]; 
a first side surface that extends from the inner surface [See Fig. 2B, wherein 215B includes first side surface. See also 200 and rest of reference.]; 
a second side surface that extends from the inner surface opposite that of the first side surface [See Fig. 2B, wherein 215B includes an second side surface. See also 200 and rest of reference.]; and 
a plurality of slotted openings each intermittently formed on the inner surface and along a portion of the pre-defined length, to introduce discontinuities in the elongated body and interrupt a flow of surface electric current along the inner surface to flow to the first side surface and to the second side surface, the plurality of slotted openings including a first opening and a second opening [Fig. 2B and Fig. 1, wherein the openings/slots are on the inner-surface and face the longitudinal axis. The current will flow to the side surfaces of 215B. ¶0044, wherein the diameter and shape of the slots can be extended to further push the current to the side surfaces. See also rest of reference.], wherein the first opening is formed at a first position and the second opening is formed at a second position that is different from the first position[Fig. 2B, wherein the slots 217 are at different positions. See also rest of reference.]; 
an radiofrequency (RF) signal generator to drive a slotted-waveguide RF antennae coil to generate a circularly polarized (CP) RF magnetic field perpendicular to the longitudinal axis [¶0027, ¶0032, ¶0053, ¶0067, wherein circular polarized RF fields are generated. See also rest of reference.]; 
an RF detector to detect a response signal generated by tissues of the subject in response to the CP RF magnetic field [¶0033, ¶0076 wherein the coil elements can be used for transmitting and receiving. See also rest of reference.]; and 
a computing system to create an image of the tissues of the subject based on the detected response signal [¶0067, ¶0076 wherein the coils are used to acquire signals that are used MR images. See also rest of reference.].

Regarding claim 19, Vaughan further teaches wherein the plurality of slotted openings of each of the plurality of slotted waveguides are selected from the group consisting of rectangles, parallelograms, circles, or ovals [Fig. 2B, wherein circles/ovals are shown. See also ¶0044, wherein different shapes can be used. See also rest of reference.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Vaughan, in view of Leussler (US 2012/0169340).

Regarding claim 4, Vaughan teaches the limitations of claim 1, which this claim depends from.
Vaughan further teaches wherein the plurality of slotted openings are formed in at least one row extending in parallel along the length of the elongated body [Fig. 2B and Fig. 1, wherein the openings/slots are on the inner-surface and face the longitudinal axis. The current will flow to the side surfaces of 215B. ¶0044, wherein the diameter and shape of the slots can be extended to further push the current to the side surfaces. See also rest of reference.].
However, Vaughan is silent in teaching wherein the plurality of slotted openings are formed in at least two rows.
Leussler, which is also in the field of MRI, teaches wherein the plurality of slotted openings are formed in at least two rows [Fig. 4, see two rows of alternating recesses 23. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Vaughan and Leussler because both Vaughan and Leussler are in the field of MRI including RF coils with a waveguide, and wherein Leussler teaches it is known in the art to provide openings in the RF coil element in different configurations to direct the RF field for desired coverage [Leussler - ¶0080-0082. See also Fig. 3-4 and rest of reference.], which is similar to Vaughan [Vaughan - ¶0044].

Regarding claim 5, Vaughan and Leussler teach the limitations of claim 4, which this claim depends from.
Vaughan is silent in teaching wherein a subset of the plurality of slotted openings forming a first row of the at least two rows are offset longitudinally from a subset of the plurality of shaped openings forming a second row of the at least two rows.
Leussler further teaches wherein a subset of the plurality of slotted openings forming a first row of the at least two rows are offset longitudinally from a subset of the plurality of shaped openings forming a second row of the at least two rows [Fig. 4, see two rows of alternating recesses 23 that are longitudinally offset. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Vaughan and Leussler because both Vaughan and Leussler are in the field of MRI including RF coils with a waveguide, and wherein Leussler teaches it is known in the art to provide openings in the RF coil element in different configurations to direct the RF field for desired coverage [Leussler - ¶0080-0082. See also Fig. 3-4 and rest of reference.], which is similar to Vaughan [Vaughan - ¶0044].

Regarding claim 6, Vaughan teaches the limitations of claim 1, which this claim depends from.
Vaughan is silent in teaching wherein the spacing between each edge along a side wall of the plurality of slotted openings, including the first slotted opening and the second slotted opening, is non-uniform.
Leussler, which is also in the field of MRI, teaches wherein the spacing between each edge along a side wall of the plurality of slotted openings, including the first slotted opening and the second slotted opening, is non-uniform [Fig. 4, see two rows of alternating recesses 23 that are longitudinally offset. The spacing between top recess 23 and the side walls of plate 22 is different from a spacing between bottom recess 23 and side walls of plate 22. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Vaughan and Leussler because both Vaughan and Leussler are in the field of MRI including RF coils with a waveguide, and wherein Leussler teaches it is known in the art to provide openings in the RF coil element in different configurations to direct the RF field for desired coverage [Leussler - ¶0080-0082. See also Fig. 3-4 and rest of reference.], which is similar to Vaughan [Vaughan - ¶0044].

Regarding claim 20, the same reasons for rejection as claim 5 also apply to claim 20. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Vaughan, in view of Bottomley (US 2005/0062472).

Regarding claim 9, Vaughan teaches the limitations of claim 1, which this claim depends from.
	Vaughan further teaches the plurality of slotted waveguides [Figs. 1-2B, wherein Fig. 2B shows an individual current unit 200a of the RF coil, the current unit includes a conductor.. The conductor can be a waveguide according to ¶0049 and can be slotted. Fig. 2b includes openings/slots 217. From Fig. 1, there are a plurality of current units 200. See also rest of reference.].
	Vaughan is silent in teaching wherein each of the plurality of slotted waveguides terminates at a short-circuit element or at a matched load element
	Bottomley, which is also in the field of MRI, teaches wherein each of the plurality of slotted waveguides terminates at a short-circuit element or at a matched load element [¶0031, wherein standing wave conductors are disclosed and therefore, terminate at a short circuit element. ¶0031-0032, wherein travelling wave conductors are disclosed and therefore, terminate at a matched load element. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Vaughan and Bottomley because Bottomley also teaches an RF coil that includes waveguides and teaches that it known in the art to incorporate conductors that that can be either standing or travelling wave conductors that also are optimized for acquiring better NMR signals [Bottomley - ¶0019; ¶0031-0032. See also rest of reference.]. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Vaughan.

Regarding claim 14, Vaughan teaches the limitations of claim 1, which this claim depends from.
Vaughan further teaches wherein a positioning between the plurality of slotted openings, including the first slotted opening and the second slotted opening, is tapered towards the end of the elongated body [Fig. 2B, wherein the spacing between the openings 217 gets smaller as you move from left to right of the conductor 215. See also rest of reference.].
However, Vaughan is silent in teaching tapered towards the ends of the elongated body.
Vaughan does teach that the spacing between the openings 217 can be varied [¶0044]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to try tapering the spacing between the openings 217 on both ends of the conductor 215 because Vaughan teaches that that number of openings 217 can be more than 3 and because the spacing between the openings can be varied to achieve different encoding along that direction [Vaughan - ¶0030, ¶0044]. 

Claim 14 can also be rejected under 35 U.S.C. 103 as being unpatentable over previously cited Vaughan, in view of Erni (DE 10 2011 111996 B3). 

Regarding claim 14, Vaughan teaches the limitations of claim 1, which this claim depends from.
Vaughan further teaches wherein a positioning between the plurality of slotted openings, including the first slotted opening and the second slotted opening, is tapered towards the end of the elongated body [Fig. 2B, wherein the spacing between the openings 217 gets smaller as you move from left to right of the conductor 215. See also rest of reference.].
However, Vaughan is silent in teaching tapered towards the ends of the elongated body.
Erni, which is also in the field of MRI, teaches does teach tapered towards the ends of the elongated body [Fig. 15 and ¶0131, spacing 112 and 113 are entirely arbitrary. See also Fig. 10 and rest of reference.]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to try tapering the spacing between the openings towards the ends of the elongated body because Erni and Vaughan teach that spacing in the components (including holes) in the RF coil can be arbitrarily set and include tapering the spacing closer to the ends of the RF coil [Erni – Fig. 10 and 15; Vaughan - ¶0030, ¶0044].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/             Primary Examiner, Art Unit 2896